Exhibit 10.1

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

     )   

In the Matter of

   )       )    STIPULATION AND CONSENT TO

APPALACHIAN COMMUNITY BANK

   )    THE ISSUANCE OF AN ORDER TO

ELLIJAY, GEORGIA

   )    CEASE AND DESIST    )   

(Insured State Nonmember Bank

   )    FDIC-09-010b      )   

Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit Insurance
Corporation (“FDIC”), it is hereby stipulated and agreed by and between a
representative of the Legal Division of the FDIC, a representative of the
Georgia Department of Banking and Finance (the “Department”) and Appalachian
Community Bank, Ellijay, Georgia (“Bank”), through its board of directors, as
follows.

1. The Bank has been advised of its right to receive a written Notice of Charges
and of Hearing (“Notice”) detailing the unsafe or unsound banking practices and
violations of law and/or regulations alleged to have been committed by the Bank
and of its right to a hearing on the alleged charges under section 8(b)(1) of
the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b)(1), and the
FDIC’s Rules of Practice and Procedure (“Rules”), 12 C.F.R. Part 308, and has
waived those rights.

2. The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law and/or regulations, hereby consents and agrees to the
issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the
Department in the form attached hereto. The



--------------------------------------------------------------------------------

Bank further stipulates and agrees that such ORDER shall become effective
immediately after its issuance by the FDIC and the Department and be fully
enforceable by the FDIC pursuant to the provisions of section 8(i)(1) of the
Act, 12 U.S.C. § 1818(i)(1), and the Rules, and by the Commissioner subject only
to the conditions set forth in paragraph 3 of this CONSENT AGREEMENT.

3. In the event the FDIC accepts this CONSENT AGREEMENT and issues the ORDER, it
is agreed that no action to enforce said ORDER in the United States District
Court will be taken by the FDIC unless the Bank or any “institution-affiliated
party”, as such term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u),
has violated or is about to violate any provision of the ORDER.

4. The Bank hereby waives:

 

  (a) the receipt of a written Notice;

 

  (b) all defenses to the charges to be set forth in the Notice;

 

  (c) a hearing for the purpose of taking evidence regarding the allegations to
be set forth in the Notice;

 

  (d) the filing of Proposed Findings of Fact and Conclusions of Law;

 

  (e) a Recommended Decision of an Administrative Law Judge; and

 

  (f) exceptions and briefs with respect to such Recommended Decision.

Dated: April 17, 2009

FEDERAL DEPOSIT INSURANCE CORPORATION

LEGAL DIVISION

BY:

/s/ Alesia N. Black

 

Alesia N. Black

Senior Attorney

 

2



--------------------------------------------------------------------------------

GEORGIA DEPARTMENT OF BANKING AND FINANCE

BY:

 

/s/ Robert M. Braswell

Robert M. Braswell

Commissioner

APPALACHIAN COMMUNITY BANK

ELLIJAY, GEORGIA

BY:

/s/ Alan S. Dover Alan S. Dover

/s/ Charles A. Edmondson Charles A. Edmondson

/s/ Roger E. Futch Roger E. Futch

/s/ Joseph C. Hensley Joseph C. Hensley

/s/ Frank E. Jones Frank E. Jones

/s/ J. Ronald Knight J. Ronald Knight

/s/ Tracy R. Newton Tracy R. Newton

/s/ Kenneth D. Warren Kenneth D. Warren

THE BOARD OF DIRECTORS

 

3